DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 32-39 are pending.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 19-22 of U.S. Patent No. 11,447,710 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 32-39 of the instant application an claims 1, 2, 4, 6, 7, 19-22 of U.S. Patent No. 11,447,710 B2 encompass a method for removing hydrogen sulfide from a hydrocarbon-containing fuel gas, the method comprising: contacting a stream of a hydrocarbon-containing fuel gas including hydrogen sulfide with liquid carbon dioxide, thereby recovering a liquid stream comprising at least a portion of the hydrogen sulfide, and recovering a gas stream comprising at least a portion of the hydrocarbon-containing fuel gas.

Reasons for Allowance 
Claims 32-39 in the instant application are allowed if previously presented double patenting rejections to claims 32-39 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 32-39. The concept of a method for removing hydrogen sulfide from a hydrocarbon-containing fuel gas, the method comprising: 
contacting a stream of a hydrocarbon-containing fuel gas including hydrogen sulfide with liquid carbon dioxide; 
recovering a liquid stream comprising at least a portion of the hydrogen sulfide; and
recovering a gas stream comprising at least a portion of the hydrocarbon-containing fuel gas, is considered novel. 
The closest prior art to Reddy et al. (WO 2004/089499 A2) disclose a method/an apparatus for separating a sulfurous material from a multi-component feed stream (Abstract), the method comprising (see the embodiment in Fig. 7; page 10, line 12 thru page 11, line 2): (i) injecting a multi-component feed stream of syngas (702, Fig. 7) including at least a sulfurous material of hydrogen sulfide (H2S) and a fuel gas (H2, CO, CO2) into a dryer (710, Fig. 7); (ii) after the drying step of (i), injecting a dried multi-component feed stream of syngas that was resulted from the dryer (710, Fig. 7) including at least a sulfurous material of carbonyl sulfide (COS) and a fuel gas (H2, CO, CO2) into a contacting column of an absorber column (730, Fig. 7); (iii) the dried multi-component feed stream of syngas that was resulted from the dryer (710, Fig. 7) is transported to the contacting column of an absorber column (730, Fig. 7) along with a solvent stream comprising liquid carbon dioxide (736, Fig. 7) so that the solvent stream comprising the liquid carbon dioxide contacts the multi-component feed stream in the contacting column of an absorber column (730, Fig. 7); (iv) withdrawing from the contacting column a bottom product stream (734, Fig. 7) containing at least a portion of the sulfurous material of COS from the multi-component feed stream and CO2; and (v) withdrawing from the contacting column an overhead vapor stream (732, Fig. 7) of a desulfurized syngas containing at least a portion of the fuel gas.  But Reddy does not explicitly disclose the process scheme of contacting a stream of a hydrocarbon-containing fuel gas including hydrogen sulfide with liquid carbon dioxide; recovering a liquid stream comprising at least a portion of the hydrogen sulfide; and recovering a gas stream comprising at least a portion of the hydrocarbon-containing fuel gas. 
Other pertinent prior art to Hegarty (US 4,957,515) discloses a process for producing a hydrogen sulfide-free fuel gas for combustion in a gas turbine to produce power using a raw fuel feed gas from an oxygen enriched gasification, comprising the steps of: (a) introducing a raw fuel feed gas from a gasification, which gas is contaminated with hydrogen sulfide and carbon dioxide, into a first separation zone; (b) contacting said raw fuel feed gas with a carbon dioxide-loaded liquid solvent selective for said hydrogen sulfide in said first separation zone; (c) removing a hydrogen sulfide-free, carbon dioxide containing fuel gas from said first separation zone, combusting the fuel gas in a gas turbine and recovering power from the gas turbine; and (d) removing a hydrogen sulfide-rich, carbon-dioxide-containing solvent from said first separation zone.
Other pertinent prior art to Blaker (US 3,339,342) discloses a process for enriching components of a gaseous mixture which comprises the steps of: (a) contacting a gaseous mixture containing at least one acid gas of the group consisting of hydrogen sulfide and carbon dioxide and at least one gas from the group consisting of methane, hydrogen, nitrogen, and carbon monoxide with liquid hexafluoroisopropyl alcohol and selectively absorbing in said alcohol said acid gas, and (b) separating the liquid solvent phase containing the absorbed acid gas from the other components of said gaseous mixture.
Other pertinent prior art to Hart et al. (US 2010/0147022 A1) disclose a process for removing a sour species from a dehydrated natural gas feed stream comprising the steps of: (a) cooling the dehydrated natural gas feed stream and forming a slurry of solid sour species and hydrocarbon liquids, and a gaseous stream containing gaseous sour species; (b) separating the gaseous stream containing gaseous sour species and the slurry; and, (c) treating the gaseous stream containing gaseous sour species with a liquid solvent and forming a dehydrated sweetened gas stream and a liquid solution of the sour species.
	Other pertinent prior art to SpauSchus et al. (US 6,112,547) disclose refrigeration apparatus and a method of refrigeration (Abstract) and further discloses a carbon dioxide refrigerant refrigeration system (cols. 3-4).
	Other pertinent prior art to Sincar et al. (US 5,753,010) disclose a method and an apparatus for separating carbon dioxide, methane and hydrogen mixture using a PSA system and a membrane separator (Abstract), and further discloses an apparatus of a separation system comprising a PSA system and a membrane separator for separating carbon dioxide, methane and hydrogen mixture (Fig. 1). 
However, the cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a method for removing hydrogen sulfide from a hydrocarbon-containing fuel gas, the method comprising: (i) contacting a stream of a hydrocarbon-containing fuel gas including hydrogen sulfide with liquid carbon dioxide; (ii) recovering a liquid stream comprising at least a portion of the hydrogen sulfide; and (iii) recovering a gas stream comprising at least a portion of the hydrocarbon-containing fuel gas, as recited in claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772